Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-8, 11-12, 274-275, 277-279, 282-284 and 286-288 are allowable. The restriction requirement as set forth in the Office action mailed on August 3, 2012, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 280-281 have been rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
Please see Office Action dated November 29, 2021 and July 17, 2019 for claim interpretation under 35 U.S.C § 112, 6th paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please rejoin claims 280-281.

Allowable Subject Matter
	Claims 1-8, 11-12, 274-275, 277-284 and 286-288 allowed.
	

    PNG
    media_image1.png
    354
    426
    media_image1.png
    Greyscale

Attention is directed to Fig. 16, which is reproduced above, of Balbierz’s drawings. The figure shows a cross-section of the stomach and the device for treating obesity. Examiner notes that the figure shows that movement restriction ring 12c has a solid cross hatching. According to engineering drawing the solid cross hatching suggests that the movement restriction ring 12c is a solid ring, thus, it has no cavity to receive fluid or air. In paragraph [0043] Balbierz discloses “Referring to FIG. 16, the restriction ring 12c and implant 10 may be coupled together by an inflation tube 50 extending through the stomach wall. A valve 52 is fluidly coupled to the tube 50 and allows for introduction/removal of inflation medium using an inflation needed passed into the stomach. The valve 52 and tube 50 facilitate explantation of the implant using a grasping instrument inserted through the esophagus and into the stomach.” Balbierz is silent about tube 50 is fluidly coupled to ring 12c. 
	In paragraph [0044] Balbierz discloses in another embodiment the movement restriction ring includes two separate inflatable chambers, however, Balbierz is silent about providing a fluid connection tube interconnecting the movement restriction band or ring and the stretching device (at lead line 10 as shown in Fig. 17A) ([0044]: “The retention band itself may be inflatable. Referring to FIG. 17B, the retention band may include separate inflatable chambers 54a, 54b each having an inflation port 56a, 56b. The chambers 54a, 54b are joined together to form an annular band.”) 
	Based on the disclosures above examiner contends that one of ordinary skill in the art will understand that there is no motivation to provide a fluid connection device interconnecting the movement restriction device and the stretching device to any of the embodiment as disclosed by Balbierz.
	The prior art of record alone or in combination fails to disclose an apparatus for treating reflux disease and obesity of a human comprising: inter alia, a fluid connection device interconnecting the movement restriction device and the at least one stretching device, wherein the movement restriction device is adapted to hold and communicate hydraulic fluid to the at least one stretching device via the fluid connection device to cause a stretching effect in the stomach wall such that a feeling of satiety is created; wherein system further comprises an implantable operation device configured to control the distribution of hydraulic fluid between the movement restriction device and the at least one stretching device and to create a biased distribution of hydraulic fluid between the movement restriction device and the at least one stretching device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771